internal_revenue_service number release date index number 2032a ----------------------------------- ---------------------------- -------------------------- re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-123932-16 date date --------------------- -------------------------- ---------------------- --------------------- --------------------- --------------------------- --------------------------- ---------------------- ------------------ legend decedent date executor attorney date date date date dear ----------------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to specially value qualified_real_property under sec_2032a of the internal_revenue_code the facts and representations submitted are as follows decedent died on date decedent’s estate included farmland executor retained attorney to prepare and timely file decedent’s form_706 united_states estate and generation-skipping_transfer_tax return decedent’s form_706 was due on date appraisals for the estate’s assets were obtained after date attorney advised executor to make an election under sec_2032a pursuant to the relief provisions under sec_301_9100-2 on date attorney filed decedent’s form_706 plr-123932-16 requesting a 12-month extension of time to make an election but failed to comply with the requirements under sec_301_9100-2 on date the irs began an examination of decedent’s form_706 on date the irs mailed executor an examination_report stating that the sec_2032a election was not timely and therefore invalid executor requests an extension of time to make the sec_2032a election sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2032a provides generally that if the decedent was at the time of his death a citizen or resident_of_the_united_states and the executor elects the application of sec_2032a and files the agreement referred to in sec_2032a then for purposes of chapter the value of qualified_real_property shall be its value for the use under which it qualifies under sec_2032a as qualified_real_property sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic 12-month extension of time to make the estate_tax election to specially value qualified_real_property where the irs has not yet begun an examination of the filed return under sec_2032a provided the taxpayer takes corrective action as defined in sec_301_9100-2 under sec_301_9100-2 corrective action means taking the steps required to file the election in accordance with the statute or the regulation published in the federal_register or the revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for those elections required to be filed with a return corrective action includes filing an original or an amended_return for the year the regulatory or statutory election should have been made and attaching the appropriate form or statement for making the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-123932-16 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case executor failed to make the sec_2032a election on a timely filed form_706 pursuant to attorney’s advice executor filed decedent’s form_706 pursuant to an automatic_extension of time to make an election but failed to comply with the requirements under sec_301_9100-2 the irs then began its examination of decedent’s form_706 executor requested relief under sec_301_9100-1 and sec_301_9100-3 after the irs began its examination of decedent’s form_706 however we do not believe executor acted in bad faith for purposes of sec_301_9100-3 executor had expressed previously his intent to make the election when on date executor requested relief under sec_301_9100-2 for an extension of time to make an election and executor made such request before the irs began its examination of decedent’s form_706 in addition executor relied on attorney’s advice and believed the election filed on the form_706 was valid furthermore when the irs determined that the election was untimely and invalid executor immediately sought relief under sec_301_9100-1 and sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly decedent’s estate is granted an extension of time until days from the date of this letter to make an election under sec_2032a to specially value qualified_real_property the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental return a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion on whether the estate qualifies for special_use_valuation under sec_2032a this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-123932-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries by lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
